Citation Nr: 1217889	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  07-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and R.B.


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from January 24, 1955, to April 19, 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The RO denied entitlement to service connection for encephalitis and confirmed and continued a previous denial for schizophrenia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The RO previously denied service connection for a nervous disorder in February 1988.  The Veteran did not appeal the decision and it became final.  38 C.F.R. § 20.302(a).  

The Veteran presented testimony at a personal hearing at the RO in April 2008 and at a hearing before the undersigned Veterans Law Judge, sitting at Milwaukee, Wisconsin, in April 2009.  The transcripts of those hearings have been associated with the claim folders.  

In July 2009 the Board denied service connection for encephalitis but found that new and material evidence had been submitted to reopen the claim for service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder.   Upon reopening, prior to de novo adjudication, that claim was remanded for further evidentiary development.  

The case was returned to the Board and additional evidentiary development undertaken by the Board will be described herein.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran served only two months and 26 days on active military service and thus, he is not afforded the presumption of service connection for a psychosis under 38 C.F.R. §§ 3.307 , 3.309. 

2.  The service entrance examination found that the Veteran had a psychiatric abnormality but was otherwise fit for military service; nevertheless, the evidence clearly and unmistakably shows that the Veteran had a psychiatric disability, although not a psychosis, for which he was treated prior to service and that pre-existed his entrance into active service. 

3.  The Veteran's pre-existing psychiatric disorder was not a psychosis and it underwent an increase in severity during service beyond any natural progression of the disorder, maturating or becoming a schizophrenic reaction during active service.  


CONCLUSION OF LAW

The Veteran's pre-existing acquired psychiatric disorder, claimed as schizoaffective disorder, was aggravated during service.  38 U.S.C.A. §§ 501(a), 1110, 1131, 1132, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 


Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided with pre-adjudication VCAA notice by letter, dated in October 2006.  The letter specifically notified the Veteran that his claim for service connection for a psychiatric disorder was previously denied and it informed him of the reasons for that denial.  The letter notified him of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also notified that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtaining private medical records on his behalf.  That letter also notified him of how VA determined disability ratings and effective dates. 

Duty to Assist

The Veteran's service treatment records (STRs) have been obtained.  At the 2009 travel Board hearing the Veteran's service representative indicated that the STRs were incomplete because after many attempt by the Veteran to obtain them he had been told that they were destroyed in a fire.  Page 3 of the transcript of that hearing.  However, nothing in the claim file indicates that the Veteran's STRs are incomplete and no custodian in charge of maintaining STRs had ever indicated that his STRs were destroyed in a fire or are otherwise incomplete.  From testimony at the travel Board hearing it appears that this contention relates to evidence of the Veteran having received a small pox vaccination during service.  See page 15 of that transcript.  However, from other evidence on file (as will be explained) the Board will concede that the Veteran received a small pox vaccination (but it must be cautioned that this is not a concession of any causal relationship between any such vaccination and the development or progression of psychiatric disability).  

At the travel Board hearing the service representative requested that the Veteran be afforded a medical examination to obtain a medical opinion.  Page 8 of that transcript.  Page 14.  That examination was conducted in August 2009, at which time pertinent medical opinions were rendered.  38 U.S.C.A. § 5103A(d) (West 2000).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 - 85 (2006); see also Locklear v. Nicholson, 20 Vet. App. 410, 418 - 19 (2006).  

Thereafter, the Board obtained VHA opinions in March 2011 as well clarifying VHA opinions in August 2011 and January 2012.  Copies of these were provided to the Veteran and his representative and they were afforded the opportunity to respond. 

The RO received confirmation that there were no records of treatment for the Veteran from St. Michael's Hospital as they do not keep records for more than 25 years.  At the 2008 RO hearing his wife testified that they had tried but it was impossible to get medical records of the Veteran's psychiatric treatment in the late 1970s at the Menomonee Falls Hospital after he had had a flu shot.  Thus, further efforts to obtain these records would be futile.  38 C.F.R. § 3.159(c)(1). 

The Veteran has not identified any additionally available evidence for consideration in his appeal.  

Background

STRs of the Veteran's military service show that he had an abnormal psychiatric evaluation on his January 1955 enlistment examination.  The condition, though not named, was found to be non-disabling, and he was considered to be acceptable, psychiatrically. 

STRs show that the Veteran was inducted into military service in January 1955.  His January 10, 1955 service entrance examination reflects a positive notation under the category "psychiatric abnormality."  However, in the adjoining column explaining this finding it is further noted he was "found acceptable" on psychiatric evaluation.  The Veteran was assigned a profile of 2 under the category of psychiatric for his PULHES profile.  

Immunization records show that the Veteran on January 28, 1955, received typhoid, tetanus, and flu vaccinations.  May 2008 correspondence from the Veteran's Member of Congress verifies that upon contacting the Department of the Army, it was confirmed that the Veteran would likely have received routine immunizations that included vaccination against smallpox.   

Six days after his enlistment, the Veteran was hospitalized for schizophrenic reaction.  He reported that he had had a nervous breakdown and that he had been treated by a psychiatrist prior to enlistment.  A February 1955 statement from the Veteran's step-father revealed that at age 16, the Veteran had a nervous breakdown when faced with an uncertain future upon entering high school.  In April 1955, he was found to be unfit to perform his duties.  A schizophrenic reaction was considered to have existed prior to service and to have not been aggravated therein.  

STRs further show that on January 30, 1955 the Veteran was admitted to a closed neuropsychiatric ward of an Army hospital while disoriented, confused, and apparently actively hallucinating.  He showed signs of alternating excitement and catatonic posturing.  The diagnosis was a schizophrenic reaction, not elsewhere classified, acute, severe, with marked incapacity.  He remained under psychiatric hospitalization afterwards for more than two months, with a continuing diagnosis of schizophrenic reaction.  During his hospitalization, information was obtained through contacting a family member that the Veteran had a history from his teenage years of a nervous breakdown followed by psychiatric treatment.  In April 1955, he was given a medical discharge from service due to the diagnosis of schizophrenic reaction, acute, severe, which was considered not incurred in the line of duty, and as pre-existing military service. 

Evidence submitted subsequent to the February 1988 rating decision includes what appears to be an additional service treatment record from the Veteran's period of service, i.e. an immunization record.  It is not clear when this record was submitted by the Veteran, but the Board will would assume this evidence was in existence at the time of the prior denial.  This record does not show that the Veteran received a vaccination for small pox.  He did receive the flu, typhoid, and tetanus vaccines in January 1955. 

An April 1965 letter from the Railroad Company reveals the Veteran was absent from his employment without permission in April 1965.  

A June 1965 letter from treating physician K.A.S. indicates that the Veteran had been hospitalized at a private facility for one month beginning April 23, 1965 for an acute psychosis, and it was thought that this resulted from encephalitis secondary to a smallpox vaccination given on March 20, 1965.  According to Dr. K.A.S., it was "interesting that he [the Veteran] had a similar episode in the service following vaccination in 1955."  The physician further explained that he had treated the Veteran since 1965, and at no time had the Veteran manifested any nervous or mental disease except for the episode in April 1965. 

An October 1986 letter from Dr. KAS indicated the Veteran had a reaction to small pox vaccinations in service and subsequent to his discharge.  

A January 1988 letter from Dr. RDT shows the Veteran was treated for recurrent psychosis from April 1987 to June 1987.  

A January 2004 treatment report from Dr. P.C.T. indicates a diagnosis, in part, of post-encephalitic bipolar disorder.  

In addition, records from the Behavioral Health Center show the Veteran was treated for post-encephalitic bipolar disorder between 2004 and 2006.  

Records from Advanced Healthcare show the Veteran had a history of depression and bipolar disorder.  These records also note the Veteran had allergic reactions (swelling) to small pox and flu vaccines.  A September 2006 entry indicates that he had encephalitis secondary to the flu vaccine. 

The Veteran has submitted statements contending that encephalitis and a psychiatric disorder were due to small pox and/or flu vaccines, which were first administered in service.  

An August 2006 statement from Dr. PCT indicated the Veteran had bipolar disorder and schizophrenia.  The Veteran had informed Dr. PCT that he received a medical discharge from service after spending time in a mental health ward.  Dr. PCT opined it was reasonable to say that the Veteran's mental illness began in service. 

An April 2008 notarized statement from the Veteran's sister indicates the Veteran did not have a nervous breakdown or any other mental health issues before service.  

At the 2008 RO hearing the Veteran testified that he was given small pox and flu shots during service.  He had not had a spinal tap during service.  He believed that an inservice vaccination caused his inservice psychiatric symptoms, although no physician had ever stated that this was the case.  He was first diagnosed with encephalitis in 1965, 10 years after his discharge, which he also felt was due to an inservice vaccination.  His written sister's statement was that she was unaware of his having any nervous breakdown prior to service.  She was seven years younger than he.  He had been about 16 years old when he had seen a psychiatrist prior to service but he had not had a preservice nervous breakdown.  He did not recall what condition he had been treated for but felt that the information provided to the Army by his step-father was not accurate, because he had not had a nervous breakdown.  Prior to service he had had some trouble when he had transferred to a larger high school.  Because of this, he had seen a psychiatrist, and had then returned to a smaller high school because he could not handle the larger high school.  After service discharge he had not had any further psychiatric treatment prior to 1965.  His wife, to whom he had been married since 1957, confirmed this.  His wife testified that military sources had recommended that the Veteran have postservice follow-up, but there had been none.  He had had several jobs after military service.  He felt that he had been normal when he entered military service.  

At the RO hearing the Veteran's service representative indicated that the service entrance examination was somewhat ambiguous as to pre-existence of psychiatric disability because while the Veteran's psychiatric system was found to be abnormal, it was indicated that he was found to be psychiatrically acceptable "ND" and that the "ND" meant no disability.  The Veteran's wife emphasized that the Veteran had never undergone any preservice hospitalization for psychiatric disability (and that the first such hospitalization was during military service).  

At the April 2009 travel Board hearing the Veteran testified that he had first been diagnosed with a psychiatric disorder during military service.  Page 4 of the transcript.  This was after he had received an inservice vaccination.  Page 5.  He had been discharged from service as unfit.  Pages 5 and 6.  He did not recall whether he had had any psychiatric treatment in the immediate postservice years.  His first postservice psychiatric treatment was in 1965 after receiving another vaccination.  Page 6.  He now continued to receive psychiatric treatment thru VA.  Page 7.  His wife testified that he had been having psychiatric treatment by VA since 2006.  Page 8.  His condition had been diagnosed as paranoid schizophrenia.  Page 9.  His wife testified that prior to service the Veteran had led a normal life.  Page 14.  Also, his wife pointed out that there was no evidence of a preservice psychiatric diagnosis and his sister's written statement was to the effect that she was unaware of his having any psychiatric disorder prior to service, all in rebuttal of the statement of the Veteran's step-father which was made during the Veteran's active service. Pages 18 and 19.  

Following an August 2009 VA examination, the examiner, a psychologist, diagnosed rule out cognitive disorder, dementia, and mood disorder with psychotic features in remission.  The VA examiner then commented that: 

It is my opinion that the diagnosis of the cognitive disorder is less likely than not the result of anything from the client's military history.  It is noted there have been concerns that he suffered a reaction from a shot causing a cognitive decline.  However, it appears the client has been working all of these years and successfully had not been impaired by it. I have concerns that there is a developing dementia. 

It is my opinion the diagnosis of mood disorder is less likely than not caused by the event from the client's military history.  It does appear the Veteran has had a history of mental illness.  Records, however, indicate there was a pattern of mental illness prior to his military career.  There is no evidence that anything in his military career would have exacerbated the mental illness.  I would assume that it is just a progression of the condition.  

In December 2010 the case was forwarded for a VHA opinion from a neuropsychiatrist at the VA Medical Center (VAMC) in Augusta, Georgia.  Because a neuropsychiatrist was not available at that facility, in March 2011 the Board requested a VHA opinion from a neuropsychiatrist at the VAMC in Loma Linda.  

An opinion was obtained in April 2011 and a copy was provided to the Veteran and his representative.  The opinion was rendered by the Chief of Behavioral Medicine Service at the Loma Linda VAMC, who was an Assistant Clinical Professor of Psychiatry as the School of Medicine at Loma Linda and was also a member of the American Board of Psychiatry and Neurology.  

The opinion reached was that it was more likely than not that the Veteran's psychiatric condition did exist prior to military service, and less likely than not that the Veteran's psychiatric condition was aggravated due to his military service.  The stated rationale was as follows:

The patient claims that there is an association with the psychotic episode and his having received immunizations upon entry into the military.  However, the medical record is sketchy on this and there is insufficient evidence to point to a causal connection.  Widely accepted scientific principles state that correlation does not imply causation, and we know from the stepfather's statement that the patient had had adjustment issues during his childhood, particularly when switching to a larger school.  Assuming a predisposition to mental illness, the age of onset of schizophrenia or similar psychosis often occurs in an individual's late teens or early twenties.  As such, the timing of the patient's military diagnosis of schizophrenic reaction is consistent with this. Input from the patient's younger sister that he had not had psychiatric problems during childhood is unconvincing given her age at that time and considering the totality of the stepfather's submission with its high level of detail describing the multiple facets of the patient's childhood.  It is my opinion that the stepfather's information was credible and accurate.  This supports the idea the patient had a psychiatric condition pre-dating his military service.  Assuming for the sake of argument that the patient's condition in 1955 indeed represented a reaction to a series of immunizations, there is little in the record to show that it or any other occurrence in his short military stint aggravated or otherwise permanently worsened the severity of any other psychiatric condition.  The theory that the patient's hospitalization in 1955 was caused by a smallpox vaccine is solely predicated on an apparent reaction he had to a vaccine in 1965.  It is therefore, while intriguing, a post hoc assumption.  The weight of the scientific evidence as found in the patient's chart, while pointing to the possibility of cause and effect, does not rise to a level sufficient for me to opine that there is a greater than 50 % or more chance of causation. 

The April 2011 opinion concluded that: 

It is my opinion that it is more likely than not that the patient's psychiatric condition did exist prior to his military service (i.e., greater than 50 percent probability that the veteran had the psychiatric condition prior to military service.  It is less likely than not that the patient's psychiatric condition was aggravated due to his military service (i.e., less than a 50 % probability that the veteran's psychiatric condition was aggravated by his military service).  

Subsequently, the Board requested a more comprehensive opinion stating that: 

First, it is requested that you please indicate whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had a psychiatric disorder that pre-existed service entrance.  Second, provided the Veteran had a pre-existing psychiatric condition, please indicate whether this disorder underwent aggravation during military service due to the inoculation for smallpox.  For purpose of this inquiry, aggravation is defined as a permanent worsening in severity, not due to the natural progression of the disease process.  Moreover, please provide a clear and definitive rationale for why or why not there was in-service aggravation.  If on the other hand, there was no pre-existing psychiatric disability, then indicate whether this disorder is directly related to the Veteran's service.  Please indicate the underlying rationale for all conclusions expressed. 

The Board requested that:

In addressing the second aforementioned issue regarding either in-service incurrence or aggravation of a psychiatric disability, the reviewing physician should indicate whether the Veteran's inoculation for smallpox during service was the precipitating factor behind his psychiatric diagnosis and hospitalization during military service.  In addressing this issue, it is requested that the examiner discuss in scientific and medical terms the probability that a vaccine inoculation led to the in-service episode of mental illness (based on the actual medical file, and/or generally accepted scientific research).

In August 2011 the VA physician that rendered the April 2011 opinion stated that: 

First, I wish to make you aware that your original request for a medical opinion specifically stated it was to be conducted by a neuropsychiatrist.  I am not a neuropsychiatrist.  I brought this to the attention of our administration and returned the claims folder to our compensation and pension service.  The claim folder was nonetheless returned to me for review.  

Reactions to vaccines are rare and idiosyncratic.  Regrettably, however, a detailed scientific opinion as to the probability that a vaccine lead to the development of any psychiatric condition is far beyond the scope of my training and experience as a general psychiatrist.  As such, I would recommend that a neuropsychiatrist versed in the potential neuropsychiatric effects of inoculations or vaccines render such an opinion.  Unfortunately, we have no one at our facility with such qualifications.  

Second, with respect to whether there was aggravation of the patient's psychiatric condition while in service, as I stated "there is little in the record to show that it or any other occurrence in his short military stint aggravated or otherwise permanently worsened the severity of any other psychiatric condition."  As such, the rationale behind my opinion is based on the relative paucity of convincing information in support of aggravation available in the claims folder dating back to that time, and the fact that indeed the patient was gainfully employed after his military service. 

As I explained in detail, I believe it is more likely than not (more than 50%) that the patient's psychiatric condition existed prior to his military service.  If it is VA law to presume that aggravation of the pre-existing condition occurred while in the military, and since admittedly based on my review there is absent clear and unmistakable evidence to the contrary in the claims files, I would then have to opine that it is at least as likely as not that the patient's pre-existing condition was aggravated (50% or more) by his military service.  

In November 2011 the Board requested that an opinion from a neuropsychiatrist be obtained.  

Subsequently, an opinion was obtained in January 2012 from the Chief of Neurology of the Loma Linda VAMC, who was Board Certified in the American Board of Psychiatry and Neurology.  After reviewing the claim file it was stated that:

It is my opinion it is as likely as not (i.e. 50% chance or greater) that the Veteran had a psychiatric disorder that predated his period of service.  This seemed compelling to me based on the history of a "nervous breakdown" during his teenage years, the stepfather's statement of adjustment and obsessive issues as well as anxiety.  In addition, he had been following with a psychiatrist twice a week for six weeks at some period of time prior to military service.  There was also the notation of a "psychiatric abnormality" on the initial military medical records.  

It is my opinion it is less likely (i.e., less than 50% chance) that the Veteran's in-service inoculation was in any way responsible for the cause of the patients psychiatric symptoms.  Post-vaccine encephalitis presents with focal or multi-focal findings beyond mere psychosis and delirium.  Examples would include aphasia, hemiplegia, seizures, reflex changes, visual field deficits, sensory loss, and ataxia.  None of these focal findings were documented during his episode of psychosis.  In addition, no MRI or cerebrospinal fluid findings were performed to support the diagnosis of encephalitis.  It is also worth noting that post-vaccine encephalitis is extremely rare.  

It is my opinion it is less likely (i.e., less than 50% chance) that the pre-service psychiatric disorder was aggravated by any aspect of military service.  Certainly the vaccine would seem unrelated in this case (see#2) and there is no other information from the military service that would point to any other causal relationship between military service and the aggravation of his pre-existing psychiatric disorder.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  Certain conditions, including a psychosis, such as schizophrenia, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease, or chronic residuals of injury, during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or a chronic disease (listed at 38 C.F.R. § 3.309 within a presumptive period at 38 C.F.R. § 3.307) or chronic disability is established during service permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).  

Certain conditions, such as schizophrenia, a bipolar disorder or other psychoses, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  However, excepting only former prisoners of war (POWs) and those exposed to herbicides (which is not the case here), this presumption is available only to veterans who had 90 days or more of continuous active service.  See 38 C.F.R. § 3.307(a)(1).  

Continuity of symptomatology is required only when the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Thus, if chronicity during service or an applicable presumptive period is not established, a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptoms.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).   

When a preexisting condition is noted at service entrance, the presumption of soundness is not applicable and the claim is not for direct service incurrence, but for service-connected aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Even in a claim for service connection based on aggravation of a preexisting disability, all three elements for service connection must be shown.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Maxson v. West, 12 Vet. App. 453, 460 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Miller v. West, 11 Vet. App. 345, 348 (1998) (reversing Board finding that presumption of soundness had been rebutted and remanding to determine whether the veteran currently had the same condition that led to service discharge).   

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.360(b).

In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that (1) the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

The Veteran essentially contends that his current psychiatric disorder is due to, or was permanently aggravated by, inoculations or vaccines that he was given during service and that he first experienced a reaction to inoculations or vaccines during service, although he again experienced such a reaction in 1965.  

However, the Board is not limited to simply a discussion of a theory of causation asserted by an appellant but, rather, must address any potential theory which could be applicable from a liberal and sympathetic reading or interpretation of the record.  See generally Moody v. Principi, 360 F.3d 1306, 1310 (Fed.Cir. 2004); Beverly v. Nicholson, 19 Vet. App. 394, 405 (2005); Norris v. West, 12 Vet. App. 413, 421-22 (1999).  

In this case, that means addressing whether a psychiatric disorder was incurred during active service or, if properly found to pre-exist service, was aggravated during service regardless of any cause for either incurrence or aggravation.  In other words, the Board is not limited simply to the argument that an inservice inoculation or vaccination precipitated a psychiatric disorder but must logically also address whether a pre-existing psychoneurosis maturated into a psychosis during active service.  

At the travel Board hearing the service representative asserted that VA had declared the Veteran incompetent on May 4, 1955, which showed that the Veteran still had a psychiatric disorder after his military service.  A review of the claim files does not show that any rating decision in 1955 determined that the Veteran was incompetent.  Rather a rating decision dated April 29, 1955, which denied service connection for a psychiatric disorder, stated that the Veteran had a schizophrenic reaction during service which was acute and "it is considered in partial remission, incompetent."  Thus, VA never actually declared the Veteran to be incompetent in April or May 1955.  

To restate the analytic approach which must be undertaken in this case, 38 U.S.C.A. § 1132 prescribes that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  See also 38 C.F.R. § 3.304(b) (2010).  Thus, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

VA must then rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  The statutory term "aggravation" means that any increase in a preexisting disability must be permanent in nature.  Hunt v. Nicholson, 1 Vet. App. 292, 297 (1991) (temporary flare-ups of an injury or disease during service will not be considered an increase in disability during service to trigger the presumption of aggravation); see also Maxson v. West, 12 Vet. App. 453, 460 (1999) (the presumption of aggravation is not applicable until it has been demonstrated that a permanent increase in disability occurred in service).  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999); and the clear-and-unmistakable-evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service, then the veteran is not entitled to service-connected benefits.  Wagner, 370 F.3d at 1096.  

Here, the service entrance examination found a psychiatric abnormality but, on the other hand noted that he was fit for military service and, also, did not specifically find that the Veteran had an acquired psychiatric disorder.  Accordingly, the presumption of soundness is not rebutted.  To now find that the Veteran had an acquired psychiatric disorder that pre-existed his entrance into military service there must be clear and unmistakable evidence.  Despite the testimony at the hearings and the written statement of the Veteran's sister, all of which are to the effect that he had no psychiatric problems prior to service, he would have had no reason to see a psychiatrist prior to service unless he had a psychiatric disorder.  While there has been an attempt to indicate that he received nothing more than counseling prior to service, the evidence shows that he saw a psychiatrist on a systematic basis prior to service, even if the record is devoid of an actual psychiatric diagnosis prior to service.  

Implicit in the August 2009 opinion of a VA examiner, in finding no aggravation, was a belief that a psychiatric disorder pre-existed entrance into service.  Similarly, the three VHA opinions are to the effect that the Veteran had a psychiatric disorder which pre-existed service entrance.  While the standard used by the VA examiner in 2009 was not specified, the three VHA opinions all indicate that the standard used in determining the pre-existence of psychiatric disability was whether it was as likely as not, as opposed to the standard which the Board must use, i.e., whether there was clear and unmistakable evidence.  

Nevertheless, the Board finds that there is clear and unmistakable evidence that the Veteran had a psychiatric disorder which pre-existed his entrance into active military service.  In this regard, the VHA opinion in January 2012 specifically found the evidence to be "compelling" based on (1) the history of a "nervous breakdown" during his teenage years, (2) the stepfather's statement of adjustment and obsessive issues as well as anxiety, (3) his having been followed by a psychiatrist twice a week for six weeks at some period of time prior to military service, and (4) the notation of a "psychiatric abnormality" on the initial military medical records. 

However, in order to rebut the presumption of soundness at service entrance it must also be shown that not only is there clear and unmistakable evidence that a disorder pre-existed military service but, if there was an increase in the disability during military service, there must be clear and unmistakable evidence that such increase was due to the natural progress of the disorder.  

Thus, it must next be determined whether there was a permanent increase in severity in the psychiatric disorder during active service.  In viewing the evidence most favorable to the Veteran, it is apparent that even though he did receive some psychiatric treatment prior to active service, there is virtually nothing to suggest that he had any psychiatric symptomatology which rose to the level of a psychosis prior to his military service.  This is in stark contrast to the symptoms during service which were obviously of a psychotic level and which, additionally, required hospitalization, and were the basis for a diagnosis of a schizophrenic reaction.  Moreover, at the time of his medical discharge from service his schizophrenic reaction was described as severe.  None of these factors were addressed, and certainly not specifically, in the VHA opinions of file.  Also, after military service he has continued to have schizophrenia.  The fact that he was not continuously treated for schizophrenia for many years after service does not establish that he did not have a psychosis.  Rather, when the evidence is viewed most favorably to the Veteran, as it must be, it is reasonable to conclude that the schizophrenic disorder merely remained latent for about ten years until he had another full-blown psychotic episode in 1965.  

In light of this, the Board can find no rationale for the opinion expressed by the 2009 VA examiner that there was no exacerbation during service or the assumption that the schizophrenic reaction, classified as severe at service discharge, was just a "progression" of the preservice psychiatric disorder (which as noted was not shown to be manifested by full-blown psychotic symptomatology or to require hospitalization).  

The April 2011 and January 2012 VHA opinions were that it was less likely as not that the pre-existing psychiatric disorder was aggravated during service.  However, as noted above, this is not the standard that must be used for adjudication purposes.  Rather, the only opinion on file which even approximated the correct standard in addressing the matter of aggravation was the August 2011 VHA opinion.  

It is true that a portion of that August 2011 VHA opinion reads that there is little evidence to show that the pre-existing psychiatric disorder was "aggravated or otherwise permanently worsened" during service.  However, the opinion further stated that if aggravation is presumed (and as noted the Board finds that there was an increase during service) "since admittedly based on my review there is absent clear and unmistakable evidence to the contrary ... I ... opine that it is at least as likely as not that the patient's pre-existing condition was aggravated (50% or more) by his military service."   

It logically follows that, upon evaluating the evidence most favorably to the Veteran, as required by the doctrine of the favorable resolution of doubt, that he had a psychiatric disorder that pre-existed entrance into active service but that virtually nothing so much as suggests, much less establishes, that he had a psychosis prior to active service; and that upon facing the rigors and regimentation of military life a pre-existing psychoneurosis maturated into a full blown psychosis.  This is consistent with the April 2011 opinion that schizophrenia often manifests in a person's late teens or early twenties.  In this case, the Veteran entered active service only shortly before becoming 20 years of age, while his preservice psychiatric treatment occurred when he was 16 years of age.  

As explained, the foregoing conclusion can be arrived at by the favorable resolution of doubt.  To find otherwise requires that there be clear and unmistakable evidence that the claimed psychiatric disability pre-existed service and clear and unmistakable evidence that there was no increase above the natural progress during service.  Clear and unmistakable evidence describes the persuasiveness of the evidence.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (observing that the 'clear and convincing' burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  

In other words, if the Board found that there was clear and unmistakable evidence, there would be no possibility of favorably resolving doubt in favor of the Veteran.  Here, for the reasons explained, the Board finds that there is room for the favorable resolution of doubt.  

The Board is, however, compelled to observe that it finds no merit to the contention that a vaccination or inoculation of any kind during active military service played any role in aggravating the Veteran's pre-existing psychiatric disability, or stated in other terms, there is no merit to the contention that such an event caused the maturation of the pre-existing psychoneurosis into a schizophrenic reaction.  This contention is rebutted by the VHA opinions in April 2011 and January 2012 which, cumulatively observe that there were no accompanying neurological symptoms during service and the theory is based on "post hoc" assumption due to an apparent reaction to a vaccine in1965, 10 years after service.  In this regard, the Board is not required to find or attempt to determine the cause for the increase or maturation of the Veteran's pre-existing psychoneurosis into a full-blown schizophrenic reaction during service.  Rather, all that is required is that this actually occurred and, for the reasons explained, the Board concludes that it did.  

This being the case, service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder, is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for an acquired psychiatric disorder, claimed as schizoaffective disorder, is granted. 



____________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


